Case 13-24773        Doc 42     Filed 04/16/19     Entered 04/16/19 12:45:21          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 24773
         Eric A Quinn

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/17/2013.

         2) The plan was confirmed on 09/19/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/19/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $42,808.46.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-24773             Doc 42         Filed 04/16/19      Entered 04/16/19 12:45:21                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $32,532.93
           Less amount refunded to debtor                                $2,455.76

 NET RECEIPTS:                                                                                            $30,077.17


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,745.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,220.90
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,965.90

 Attorney fees paid and disclosed by debtor:                           $100.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Amc Mortgage Services                     Unsecured           1.00           NA              NA            0.00       0.00
 Asset Acceptance                          Unsecured      1,936.00       1,976.29        1,976.29        197.63        0.00
 Asset Acceptance                          Unsecured            NA     11,396.90        11,396.90      1,139.69        0.00
 Ccrservices                               Unsecured         200.00           NA              NA            0.00       0.00
 Chase                                     Unsecured           1.00           NA              NA            0.00       0.00
 City of Chicago Department of Finance     Unsecured      1,700.00       2,307.60        2,307.60        230.76        0.00
 City of Chicago Department of Revenue     Unsecured      1,000.00       2,292.49        2,292.49        229.25        0.00
 Commonwealth Edison Company               Unsecured      2,600.00       2,861.89        2,861.89        286.19        0.00
 Credit Protection Asso                    Unsecured         680.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company        Unsecured         140.00           NA              NA            0.00       0.00
 Eos Cca                                   Unsecured      1,432.00            NA              NA            0.00       0.00
 Harris and Harris                         Unsecured         125.00           NA              NA            0.00       0.00
 Homeward Residential Inc                  Unsecured           1.00           NA              NA            0.00       0.00
 I C System                                Unsecured         161.00           NA              NA            0.00       0.00
 I C System Inc                            Unsecured         161.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue                  Priority       1,320.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue                  Priority       1,275.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue                  Priority       1,526.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured      1,753.00       3,277.40        3,277.40        327.74        0.00
 Illinois Dept of Revenue 0414             Priority       1,389.00       5,412.02        5,412.02      5,412.02        0.00
 Illinois Tollway                          Unsecured         900.00      1,299.40        1,299.40        129.94        0.00
 Internal Revenue Service                  Unsecured      3,855.00       5,192.41        5,192.41        519.24        0.00
 Internal Revenue Service                  Priority       5,035.00     14,573.70        14,573.70     14,573.70        0.00
 Internal Revenue Service                  Priority       1,642.00            NA              NA            0.00       0.00
 Internal Revenue Service                  Priority          493.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Priority       2,481.00            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured      1,034.00       1,034.03        1,034.03        103.40        0.00
 Lisa Baker                                Unsecured           0.00           NA              NA            0.00       0.00
 National Quik Cash                        Unsecured         500.00           NA              NA            0.00       0.00
 Northwest Collectors                      Unsecured         200.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-24773              Doc 42   Filed 04/16/19    Entered 04/16/19 12:45:21               Desc        Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim        Principal       Int.
 Name                                  Class    Scheduled      Asserted      Allowed         Paid          Paid
 Peoples Energy Corp                Unsecured      2,081.00       2,081.21      2,081.21        158.18         0.00
 Portfolio Recovery Associates      Unsecured     13,460.00     15,363.85     15,363.85       1,536.39         0.00
 Resurgent Capital Services         Unsecured           0.00      2,671.37      2,671.37        267.14         0.00
 Village of Oak Lawn                Unsecured         200.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00                $0.00                $0.00
       Mortgage Arrearage                                        $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                   $0.00                $0.00                $0.00
       All Other Secured                                         $0.00                $0.00                $0.00
 TOTAL SECURED:                                                  $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                   $0.00
        Domestic Support Ongoing                                $0.00              $0.00                   $0.00
        All Other Priority                                 $19,985.72         $19,985.72                   $0.00
 TOTAL PRIORITY:                                           $19,985.72         $19,985.72                   $0.00

 GENERAL UNSECURED PAYMENTS:                               $51,754.84           $5,125.55                  $0.00


 Disbursements:

           Expenses of Administration                            $4,965.90
           Disbursements to Creditors                           $25,111.27

 TOTAL DISBURSEMENTS :                                                                           $30,077.17




UST Form 101-13-FR-S (9/1/2009)
Case 13-24773        Doc 42      Filed 04/16/19     Entered 04/16/19 12:45:21            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
